Citation Nr: 0504098	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-12 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder 
with disc involvement at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to August 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The veteran's claim was previously before the Board, and in a 
July 2003 remand it was returned to the RO for additional 
development.  While that development has been completed, the 
Board has determined that additional development is again 
needed prior to appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

The Board notes that from a review of the record, there is a 
question as to whether there is medical evidence of arthritis 
manifest to a compensable degree within one year of service 
discharge.  In this regard, the Board notes that on VA 
examination in January 2003, the examiner noted that an x-ray 
of the veteran's back showed, in pertinent part, slight 
narrowing of the L5-S1 disc space.  He concluded that the 
slight narrowing observed on x-ray was not considered 
secondary to any in-service incident.  

Significantly, however, the record also contains a December 
1997 orthopedic evaluation report from Parthenia Medical 
Group, Inc. in which it was noted that the veteran had been 
examined by D.H., M.D. on July 9, 1997.  The report from Dr. 
H. indicated that during his examination, the veteran was 
provided with an X-ray of his back that showed "minor 
degenerative changes of the lumbar spine."  

Applicable law states that service connection will be granted 
if it is shown that a veteran has a disability resulting from 
an injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Although the 
January 2003 VA examiner found no nexus between the veteran's 
current back disorder including the slight narrowing of the 
L5-S1 disc space shown on x-ray and the veteran's military 
service, applicable law also states that if certain diseases 
become manifest to a compensable degree within one year after 
the veteran's military service ended, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309 (2004).

On remand, the RO should attempt to obtain the record of Dr. 
H. as well as obtain further clarifying medical opinion in 
this case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain a valid authorization for release 
of medical records from D.H., M.D., who 
treated him on July 9, 1997, for a back 
disorder.  The RO should then request any 
and all treatment records, examinations, 
notes, consults, and complete clinical 
records pertaining to treatment of the 
veteran from Dr. H.  If no such records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.

2.  After receipt of the above, the RO 
should schedule the veteran for an 
orthopedic examination to determine 
whether he has currently has a low back 
disorder, to include degenerative joint 
disease, that is etiologically related to 
his in-service complaints of low back 
pain.  The examiner should review the 
claims folder and perform any necessary 
tests and studies.  Based on a review of 
the claims file and a thorough 
examination, the examiner should respond 
to the following:

(a).  Indicate whether the veteran 
currently has a low back disorder, 
to include degenerative joint 
disease;

(b).  As to each disorder, the 
examiner should indicate whether it 
is it is at least as likely as not 
that the disorders were incurred in 
or aggravated by the veteran's 
active military service.

(c).  After reviewing all of the 
relevant medical evidence of record 
and particularly that dated within 
one year of the veteran's August 
1996 discharge from service, 
indicate whether the record contains 
medical evidence of arthritis of the 
lumbar spine within that year.  The 
examiner should also comment 
specifically on the relevance of 
findings of degenerative changes of 
the lumbar spine shown by x-ray on 
private medical report in July 1997. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should then review the record 
and readjudicate the veteran's claim.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




